Title: To John Adams from John Rodgers, 25 April 1789
From: Rodgers, John
To: Adams, John


          
            
              April 25th. 1789.
            
          
          Dr. Rodgers presents his most respectful Compliments to His Excellency the Vice President of the United States, & informs Him, there are two Pews set apart for the Members of Congress in his Church in Wall Street—nearly opposite the Governor’s Pew & lined with Green. And another Set apart for the same Purpose in the Brick Church on the Side of the fields, distinguished by the federal Arms and on the West Side of the Church.
          His Excellency has a distinguished Right to either of the ’bove Pews, and Dr. Rodgers will be happy in his occupying them whenever it Shall be convenient for Him.
        